



COURT OF APPEAL FOR ONTARIO

CITATION: Canadian Champion Auto Services
    Ltd. v. Petro-Canada,

2012 ONCA 815

DATE: 20121122

DOCKET: C54765

Blair, Rouleau and Tulloch JJ.A.

BETWEEN

Canadian Champion Auto Services
    Ltd.

Appellant (Plaintiff)

and

Petro-Canada

Respondent (Defendant)

Alfred J. Esterbauer, for the appellant

No one present for the respondent

Heard: November 21, 2012

On appeal from the judgment of Justice H.K. OConnell of
    the Superior Court of Justice dated November 16, 2011.

ENDORSEMENT

[1]

On consent the appeal is abandoned without costs.


